OFFICE   OF   THE   ATTORNEY      GENERAL       OF    TEXAS
                            AUSTIN
                                                                      /-



                                           April        12, 1939 /


%I?. 6. Y. Cunningham
County Auditor
Bavarro County
Coreioana, Texas
Deer sir:




                                               XIon the above stat-
ed queastion has
                                                ee and four OS the
                                                or~the payment of
                                                 separate and'.die-
                                                the state, (8) aosf
                                               paid by th8 dofen-

                                 of CriialnulProoeawe
                                0ompensstLonof any witness
                                  eubpoenasdor ettaohed
                                &me   before any oourt OT
                         , out of the.qotity.ofhfa real-
                          felony.aeae,aad rho appears in
                         bligatlons or eaoh reoognlaanoo
                        B further    provide0     nitnese    fee*
              ed only to en& wltnsases aa-may have
been summoned on ths 6worn written applioetioaof the
State*s attorney or the defendant-orhfS attorney as
prorlded in Artiols 463, Uode of Crlalnal Protiedurs,
whloh sworn applicationmat be made at the time of
                               attaohmeatfor, or
the proouring of the tsttbpoena,
recogniaunoe or, the witness.
Mr.   3.    Y.   Cunnlnghsm, April   12, 1939, Page 2


          Artiole 1036, Code of Criminal ?rocedure,
supra, applies only to out of county witnesses In
felony oases before the Rlstrlot Courts and hos no appll-
cation as to witnesses In misdemeanor oases In the oounty
courts.
                 ArtIdle   473, Code of Crimlnsl   Procedure,   pro-
vides:
                Where ‘a witnese reeldee out of the
         oounty In whloh the proseoution     la pend-
         lng, the State or the defendant shall be
         entitled,   either In term or In vaoatlonk
         to a eubpoona to oompel the attendanoe of
         suoh witness on epplioatlon    to the proper
         olerk or magistrate.     Suoh epplloatlon
         shell be In the manner end form as prwld-
         ed &.n Artiole 463, Code of Criminal Prooe-
         dure.”
             The above quoted stahute~ epplles only to wit-
neases In felonyoases,      who reside out of the oountg
In which the proaeoutlon is pendlng, and has no appli-
cation whatsoever to witneaaea who reside out of the
county, In which the proseontion      le pending In mlsde-
meapor oaeee.      .    *
          ..             s-   . .. .
             Relative to ooats paid by the defendant, In orlm-
lnal action,    Artlole 1078, Code of Criminal Procedure
provides:
                 @Wtnesaee In orImlne1 oaaea shall
           be allowed one dollar and fifty   oente a
           day for eaoh day they a’re In ettendanoe
           upon the oourt, and air oenta for each
           mile they may travel In golng to or re-
           turning from the plaoe of trial.”
           After a therough eeardh of the statutes we
are unable to find any authority that authorizes or
preaorlbed the manner by whloh out of oounty wltneesee
may be reoognlzed,  subpoenaed or atteohed in misdemeanor
oases In the oounty ootrrte, nor do we find any atatutee
providing for the oompensatlon of out of county rltneeeee
in misdemeanor oaaee.
bz.   E. Y. Cunningham, April   12, 1939, Peee 2


           You are respectfully advised that it is the
opinion of this Department that the statutes do not
make any provisions  by whloh out of county witnesses
may be recognized,  subpoeneed or attached In misdemeanor
oases in the oounty courts, nor do the statutes provide
for the oompensation of out of county witnesses in suoh
08888.
            Trusting   that the foregoing    answers your id-
quiry,   we remain
                                     Very truly      yours

                                ATTGRH'EYGENERAL
                                              OFTEXAS


                                            Ardell    Willlams
                                                     Assistant,

AWlAW